COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00197-CV


In the Interest of B.W.B., M.P.B. and   §   From the 355th District Court
P.M.B., Children
                                        §   of Hood County (D2006220)

                                        §   July 24, 2014

                                        §   Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM